                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendants
                     7   MGM Resorts International and
                         Victoria Partners dba Park MGM
                     8
                     9                               UNITED STATES DISTRICT COURT
                10                                        DISTRICT OF NEVADA
                11
                         CHESTER L. ATHEY,
                12
                                       Plaintiff,                        Case No. 2:19-cv-01953-KJD-VCF
                13
                                vs.
                14
                         MGM RESORTS INTERNATIONAL, a
                15       Foreign Corporation; MGM RESORTS                STIPULATION TO EXTEND
                         INTERNATIONAL, as GENERAL                       DEADLINE FOR DEFENDANTS TO
                16       PARTNER OF VICTORIA PARTNERS;                   RESPOND TO PLAINTIFF’S FIRST
                         ROE Business Organizations I-X; and DOE         AMENDED COMPLAINT
                17       INDIVIDUALS I-X, Inclusive,
                                                                         Second Request
                18                     Defendants.
                19
                20                IT IS HEREBY STIPULATED by and between Plaintiff Chester Athey (“Plaintiff”),
                21        through his counsel Kemp & Kemp, and Defendants MGM Resorts International and Victoria
                22        Partners dba Park MGM (“Defendants”), through their counsel Jackson Lewis P.C., that
                23        Defendants shall have up to and including Wednesday, December 18, 2019, in which to file a
                24        response to Plaintiff’s First Amended Complaint. This Stipulation is submitted and based upon
                25        the following:
                26                1.   Defendants response to the First Amended Complaint is currently due on
                27        December 4, 2019.
                28
Jackson Lewis P.C.
    Las Vegas
                     1            2.    An extension is necessary because Plaintiff’s Counsel and Defense Counsel are

                     2   continuing to work cooperatively to identify the correct entity or entities involved in Plaintiff’s

                     3   termination of employment from a Las Vegas Strip property formerly known as Monte Carlo

                     4   Las Vegas Resort and Casino, which is currently operated by Victoria Partners dba Park MGM.

                     5   Given the intervening Thanksgiving Holiday and travel out of state last week by both counsels,

                     6   the Parties are continuing to share information to determine the proper defendant(s). The Parties

                     7   seek to avoid unnecessary motions to dismiss regarding incorrectly named and sued entities.

                     8   The Parties believe they can resolve these issues within this two-week extension.

                     9            3.    This is the second request for an extension of time for Defendants to file a

                10       response to Plaintiff’s First Amended Complaint.

                11                4.    This request is made in good faith and not for the purpose of delay.

                12                5.    Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                13       as waiving any claim and/or defense held by any party.

                14              Dated this 27th day of November, 2019.
                15
                         KEMP & KEMP                                          JACKSON LEWIS P.C.
                16
                         /s/ Victoria L. Neal                                 /s/ Deverie J. Christensen
                17
                         Victoria L. Neal, Bar No. 13382                      Deverie J. Christensen, Bar No. 6596
                18       James P. Kemp, Bar No. 6375                          Daniel I. Aquino, Bar No. 12682
                         7435 W. Azure Drive, Ste. 110                        300 S. Fourth Street, Ste. 900
                19       Las Vegas, Nevada 89130                              Las Vegas, Nevada 89101

                20       Attorneys for Plaintiff                              Attorneys for Defendants

                21
                22                                                   ORDER
                23
                                                              IT IS SO ORDERED:
                24
                25
                26                                            United States Magistrate Judge

                27                                                     12-2-2019
                                                              Dated: _________________________
                28             4839-4732-2286, v. 1

Jackson Lewis P.C.
                                                                          2
    Las Vegas
